     Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 1 of 39



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,                                Case No.: 1:19-cv-10796-DLC

                      Plaintiff,

           v.

INTERNATIONAL INVESTMENT GROUP,
LLC,

                      Defendant.


     MEMORANDUM OF GTFF AND STFF IN FURTHER SUPPORT OF THE
        APPLICATION FOR THIS COURT TO DISTRIBUTE FUNDS




                                             HERRICK, FEINSTEIN LLP

                                             Stephen B. Selbst
                                             Arthur G. Jakoby
                                             2 Park Avenue
                                             New York, New York 10016
                                             (212) 592-1400
                                             sselbst@herrick.com
                                             ajakoby@herrick.com

                                             Attorneys for Non-Parties IIG
                                             Structured Trade Finance Fund, Ltd.
                                             and IIG Global Trade Finance Fund
                                             Ltd.
            Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 2 of 39



                                                     TABLE OF CONTENTS

                                                                                                                                            Page

INTRODUCTION ...........................................................................................................................1

FACTS .............................................................................................................................................3

     I.          TFF Purchases Loan Participations ...............................................................................3

     II.         TFT Purchases Loan Portfolios from TFF .....................................................................6

     III.        TFT Uses Funds Provided by GTFF and STFF
                 to Fund Its Purchases from TFF.....................................................................................7

     IV.         Funding of GTFF and STFF by Investors....................................................................10

     V.          GTFF and STFF Acquire Participation Interest in Loan Facilities..............................11

     VI.         Master Participation Agreements .................................................................................16

ARGUMENT .................................................................................................................................18

     I.           Girobank Lacks Jurisdiction to Oppose Eight of the
                  Eleven Claims at Issue in the TFT Application .........................................................18

     II.          The Court’s Exercise of Ancillary Jurisdiction is Appropriate ..................................19

                      1.          Legal Standard for Exercising Ancillary Jurisdiction ................................19

                      2.          The Court’s Exercise of Ancillary Jurisdiction Would Further the
                                  Interests of Judicial Economy and Convenience of the Parties .................20

     III.         GTFF and STFF Have Demonstrated Their Right to the Funds ................................22

                      1.          Risk of Loss ...............................................................................................23

                      2.          Opportunity for Gain..................................................................................24

                      3.          Intent of the Parties and Language and Form of the Transaction ..............24

                      4.          Degree of Control over the Transferred Assets .........................................26

                      5.          Purchase Price of the Transferred Assets...................................................27

     IV.          Girobank Has Not Demonstrated any Ownership or Rights
                  to the Funds at Issue in the TFT Application .............................................................28

                      1.          Girobank has Admitted That its Participation Interests were Sold ............28

                                                                         i
           Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 3 of 39



                     2.         Girobank’s Claims are Time Barred ..........................................................29

                     3.         Girobank is Barred from Bringing Claims against GTFF
                                and STFF under the New York Uniform Commercial Code .....................30

CONCLUSION ..............................................................................................................................33




                                                                    ii
           Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 4 of 39



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)
                                                                Cases

ABB Indus. Sys., Inc. v. Prime Tech., Inc.,
  120 F.3d 351 (2d Cir. 1997).....................................................................................................29

Advanced Magnetics, Inc. v. Bayfront Partners,
   106 F.3d 11 (2d Cir. 1997).......................................................................................................25

Advanced Trading Corp. v. Nydegger & Co.,
   127 N.Y.S.2d 800 (N.Y. Sup. Ct. 1953) ..................................................................................25

Banque Arabe et Internationale D’Investissement v. Bulk Oil (USA) Inc.,
   726 F. Supp. 1411 (S.D.N.Y. 1989)...................................................................................25, 26

Boaziz v. Torati,
   No. 14-cv-8024 (RA) (RLE), 2016 WL 11483840 (S.D.N.Y. June 1, 2016) ..........................19

Caribe Carriers, Ltd. v. C.E. Health & Co.,
   784 F. Supp. 1119 (S.D.N.Y. 1992).........................................................................................26

Chesley v. Union Carbide Corp.,
   927 F.2d 60 (2d Cir. 1991).......................................................................................................19

City of Livonia Employees’ Retirement System v. Wyeth,
    No. 07-cv-10329 (RJS), 2013 WL 4399015 (S.D.N.Y. Aug. 7, 2013) ...................................18

Cluett, Peabody & Co., Inc. v. CPC Acquisition Co., Inc.,
   863 F.2d 251 (2d Cir. 1988).....................................................................................................20

Colorado River Water Conservation Dist. v. U.S.,
   424 U.S. 800 (1976) .................................................................................................................21

Fox v. Peck Iron & Metal Co.,
   25 B.R. 674 (Bankr. S.D. Cal. 1982) .......................................................................................27

Girobank N.V. et al. v. David Hu et al.,
   Case No. 655968/2018 (Sup. Ct. N.Y. Cnty.)..........................................................................21

Girobank N.V. v. IIG Capital, LLC, et al.,
   Case No. 653605/2015 (Sup. Ct. N.Y. Cnty.)..........................................................................21

Girobank, N.V. et al. v. IIG Trade Opportunities Fund, N.V. et al.,
   Case No. 652135/2019 (Sup. Ct. N.Y. Cnty.)..........................................................................21



                                                                   iii
            Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 5 of 39



Gutkowski v. Steinbrenner,
   680 F. Supp. 2d 602 (S.D.N.Y. 2010) .....................................................................................29

Home Bond Co. v. McChesney,
  239 U.S. 568 (1916) .................................................................................................................27

In re Candy Lane Corp.,
    38 B.R. 571 (Bankr. S.D.N.Y. 1984) .......................................................................................25

King v. Tuxedo Enter.,
   975 F. Supp. 448 (E.D.N.Y. 1997) ..........................................................................................26

Kokkonen v. Guardian Life Ins. Co. of America,
   511 U.S. 375 (1994) ...........................................................................................................19, 20

Levitt v. Brooks,
   669 F.3d 100 (2d Cir. 2012).....................................................................................................20

Miller v. Wells Fargo Bank Int’l Corp.,
   540 F.2d 548 (2d Cir. 1976).....................................................................................................26

Rahanian v. Ahdout,
   694 N.Y.S.2d 44 (1st Dept. 1999) .....................................................................................23, 24

Red Pocket, Inc. v. Interactive Comms. Int’l, Inc.,
   No. 17-cv-5670, 2020 WL 838279 (S.D.N.Y. Feb. 20, 2020) ..........................................23, 24

Regions Bank v. Wieder & Mastroianni, P.C.,
   170 F. Supp. 2d 436 (S.D.N.Y. 2001)......................................................................................21

S.E.C. v. Credit Bancorp, Ltd.,
    No. 99-cv-11395, 2000 WL 1752979 (S.D.N.Y. 2000) ..........................................................33

Stamford Bd. of Educ. v. Stamford Educ. Ass’n,
   697 F.2d 70 (2d Cir. 1982).......................................................................................................20

W.R. Huff Asset Mgmt. Co., LLC v. Deloitte & Touche LLP,
   549 F.3d 100 (2d Cir. 2008).....................................................................................................18

                                                          Statutes & Rules

N.Y. C.P.L.R. 213 ..........................................................................................................................29

N.Y. U.C.C. § 8-102 ......................................................................................................2, 18, 30, 31

N.Y. U.C.C. § 8-501 ....................................................................................................30, 31, 32, 33

N.Y. U.C.C. § 8-502 ................................................................................................................30, 33

                                                                     iv
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 6 of 39



       Non-parties IIG Structured Trade Finance Fund, Ltd. (“STFF”) and IIG Global Trade

Finance Fund Ltd. (“GTFF”) respectfully submit this memorandum of law in further support of

the application of STFF and GTFF, dated April 16, 2020 [Dkt. No. 113] (the “TFT Application”),

requesting entry of an order directing Bank Leumi and defendant International Investment Group

(“IIG”) to make disbursements of funds held in eleven (11) collection accounts maintained by

Bank Leumi (collectively, the “Collection Accounts”) in New York by Trade Finance Trust

(“TFT”) to GTFF and STFF (the “Claims”) and in response to the Memorandum of Girobank,

N.V. and Girobank International, N.V. (together, “Girobank”) in Opposition to Omnibus

Application by STFF, GTFF, and TriLinc for this Court to Distribute Funds [Dkt. No. 127] (the

“Opposition”) and the letter dated April 24, 2020 from counsel for Bank Leumi USA (“Bank

Leumi”) to Hon. Denise L. Cote, U.S.D.J. [Dkt. No. 128] (the “Bank Leumi Letter”).

                                        INTRODUCTION

       In the Opposition, Girobank argues, inter alia, that (a) this Court should not exercise its

ancillary jurisdiction to rule upon the relief requested by GTFF and STFF, (b) that GTFF and STFF

have failed to demonstrate their rights to receipt of the funds requested, and (c) that it had or may

have participation rights with respect to the loan facilities of three borrowers identified in the TFT

Application as Compania, Sancor and Ivorfield. [Dkt. Nos. 125-127].

       There is no merit to Girobank’s contentions. As Girobank has admitted, the Compania and

Sancor loan facilities in which it now claims to have continuing rights were sold in 2013 to Trade

Finance Funding, I, B.V. (“TFF I BV”), an investment vehicle sponsored by IIG, and then

participated into Trade Finance Funding I, Ltd. (“TFF”), a Cayman Islands limited company and

the actual CLO vehicle sponsored by IIG. The Ivorfield position was also sold via a separate
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 7 of 39



agreement involving IIG TOF N.V., a limited liability company organized under Curacao law

(“TOF NV”) selling various positions directly to TFF.

       Some of the loan facilities owned by TFF were subsequently sold to TFT in three

transactions in 2017, shortly after GTFF and STFF were formed. As explained below, there are

independent fatal defects to Girobank’s claims. First, with respect to the loan participations

acquired by GTFF and STFF from TFT in 2017, GTFF and STFF are purchasers of financial assets

within the meaning of Section 8-102(9) of the Uniform Commercial Code, without any notice of

any adverse claim to such assets, which means that no remedy, whether framed in conversion,

replevin, constructive trust, equitable lien, or other theory, may be asserted against GTFF or STFF

in respect of those assets. In addition, based on Girobank’s admissions that the sales of its claimed

interests in the Compania, Sancor and Ivorfield facilities occurred in November 2013, any claims

it had or may have had are now barred by the statute of limitations.

       As to the other eight accounts listed in the TFT Application, Girobank has not – and cannot

– assert any rights at all with respect to such transactions because it never had or even claimed an

interest in those loan facilities. As to those transactions, Girobank has neither a substantive basis

nor standing to object to the requests made by GTFF and STFF.

       While GTFF and STFF believe that the TFT Application demonstrated their entitlements

to the funds in the collection accounts maintained by TFT at Bank Leumi in New York, in this

response (the “Response”), they provide additional documentary evidence that shows, inter alia:

(1) the transfers of loan participations to TFF as sales, (2) the transfers by TFF to TFT of various

loan participations, (3) how TFT paid for its purchases of loan participations from TFF with funds

provided by GTFF and STFF, (4) the funding of GTFF and STFF by their respective investors, (5)

further details regarding the loan participations that GTFF and STFF acquired that are the subject



                                                 2
         Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 8 of 39



of the TFT application, and (6) the rights of GTFF and STFF to the funds in the collection accounts

under their participation agreements with TFT.

                                                    FACTS

         In his capacity as one of the Joint Official Liquidators of GTFF and STFF, Christopher

Kennedy of Alvarez and Marsal Cayman Islands Limited and his staff have conducted

investigations into the books and records of IIG.1 That investigation has included, without

limitation, personal interviews with Martin Silver and David Hu and their respective counsel, an

examination of the computer server on which IIG stored records relating to GTFF and STFF, and

in respect of its overall business, and examination of relevant bank records with respect to the

transfers of funds among the parties described in the Response. The factual statements in the

Response under the headings “TFF Purchases Loan Portfolios,” “TFT Purchases Loan Portfolios

From TFF,” “TFT Uses Funds Provided by GTFF and STFF to Fund Its Purchases From TFF,”

“Funding of GTFF and STFF by Investors” and “GTFF and STFF Acquire Participation Interests

in Loan Facilities” are the result of the factual investigations Mr. Kennedy has conducted with his

staff.

I.       TFF Purchases Loan Participations

         TFF was formed in 2013 for the purposes (a) of acquiring portfolios of loans, originated

by prior investment vehicles sponsored by IIG, specifically TOF NV, and IIG TOF B.V., a limited

liability company organized under the laws of the Netherlands (“TOF BV”), and (b) issuing three

series of notes backed by the cash flows generated by the Collateral Obligations acquired from



1
  Both GTFF and STFF are funds in liquidation in the Cayman Islands, pursuant to winding up orders dated October
23, 2019 and January 31, 2020 entered by the Grand Court of the Cayman Islands. Alex Lawson and Christopher
Kennedy of the firm of Alvarez and Marsal Cayman Islands Limited have been appointed as Joint Official Liquidators
(the “JOLs”) of both funds. Copies of the orders appointing the JOLs were annexed as Exhibits A and B to the Selbst
Dec. filed in connection with the TFT Application [Dkt. No. 114].


                                                        3
          Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 9 of 39



TOF BV and TOF NV.2 A copy of the Offering Circular dated November 11, 2013 (the “Offering

Circular”) issued by TFF in connection with the issuance of the notes is annexed as Exhibit 1 to

the Declaration of Christopher Kennedy which is being filed contemporaneously with this

Memorandum of Law (the “Kennedy Dec.”).

         The Offering Circular clearly states that the acquisitions by TFF of the Collateral

Obligations, which were consummated under agreements governed by New York law, were

structured as sale transactions. As additional assurance to prospective investors in the notes to be

issued by TFF, the Offering Circular advised that TFF had obtained legal opinions from New York

counsel that the transactions would be recognized as “true sales” under New York law rather than

a pledge or receivables and that the choice of New York law to govern the transaction agreements

was enforceable. TFF also obtained an opinion of Curacao counsel that a Curacao court would

uphold the choice of New York law as governing the Curacao sale agreement and the transfer of

assets, and that a Curacao court would respect a determination by a New York court that that the

Curacao sale transaction was a true sale. Finally, TFF obtained an opinion of Dutch counsel that a

Dutch court would uphold the choice of New York law, and that a Dutch court would similarly

respect a determination by a New York court that the Dutch sale transaction was a true sale. See

Exhibit 1 at 42-43.

         The agreement referred to in the Offering Circular as the Curacao Sale Agreement, a copy

of which is annexed as Exhibit 2 to the Kennedy Dec., demonstrates the clear intent of the parties

that the transaction was a sale. Section 2.1, titled “Transfer of the Conveyed Assets,” provides in

relevant part that: “Subject to and upon the conditions set forth herein, the Seller hereby sells,


2
  The Offering Circular refers to the portfolios of the loans and associated rights acquired by TFF as “Collateral
Obligations.” See Kennedy Dec. Exhibit 1 at 18-20, for a more detailed discussion of the rights embodied by the
term “Collateral Obligations.” Hereinafter, all references to the Exhibits will be to the Exhibit numbers in the
Kennedy Dec.

                                                          4
           Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 10 of 39



conveys and transfers to the Issuer on the Closing Dates all of Seller’s right, title, and interest in,

to and under its Initial Collateral Obligations listed on Schedule I hereto.” See Exhibit 2 at 5.

Among the assets listed on Schedule I to Exhibit 2 are all of the interests in TOF NV (the seller

under the agreement) in the facilities identified in the TFT Application as Ivorfield and Prosesamo.

See Exhibit 2 at Schedule 1-1.

           The agreement referred to in the Offering Circular as the Dutch Sale Agreement, a copy of

which is annexed as Exhibit 3 to the Kennedy Dec., is virtually identical to the Curacao Sale

Agreement. Section 2.1(a) of the Dutch Sale Agreement contains the same formulation of sale and

conveyance and evidences the intention of the parties that the transaction was a sale. See Exhibit

3 at 5. Among the assets listed on Schedule I to Exhibit 3 are all of the interests in TOF BV (the

seller under the agreement) in the facilities identified in the TFT Application as Compania and

Sancor. The assets at issue in the Dutch Sale Agreement were then participated into TFF. See

Exhibit 4.

           Moreover, Girobank has repeatedly admitted that the loan facilities in which it claims to

have held participation interests were sold in 2013. For example, as recently as June 7, 2019,

Girobank filed an amended complaint in an action in Supreme Court, New York County, Index

Number 655968/2019 against IIG, Martin Silver and David Hu, the principals of IIG, and other

parties, in which Girobank alleged that the loans in which it had participation interests had been

sold in 2013.3 Paragraph 89 of the amended complaint alleges that: “Defendants, with TOF and

IIG Capital, arranged for and sold almost all of their trade finance loans as part of a complex

securitization transaction that closed during November 2013.” Exhibit 5 at ¶ 89.




3
    A copy of the amended complaint is annexed as Exhibit 5 to the Kennedy Dec.

                                                         5
          Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 11 of 39



II.       TFT Purchases Loan Portfolios from TFF

          In the summer of 2017, TFT entered into a series of transactions with TFF in which TFT

acquired interests in certain loan portfolios then owned by TFF. The first purchase agreement

between TFF and TFT dated June 6, 2017 was supplemented by two later agreements, referred to

as “Subsequent Agreements,” which were dated July 3, 2017 and August 1, 2017 (collectively, the

“TFT Purchase Agreements”). Copies of these agreements are annexed as Exhibits 6, 7 and 8 to

the Kennedy Dec.

          Set forth below is a reconciliation that shows the total purchase price paid to TFT under

the TFT Purchase Agreements:

           Date                 Payment Made               Received by TFT            Received by TFF

           First Sale:     Purchase and Sale Agreement dated June 6, 2017 for $80,000,000
                                  (assets valued at $79,228,449)
    June 1, 2017         GTFF paid:                          66,680,646.78
    June 1, 2017         GTFF paid:                           3,020,666.67
    June 1, 2017         GTFF paid:                           9,503,295.72
    June 1, 2017         TFT paid:                                                66,680,646.78
    June 1, 2017         TFT paid:                                                 3,020,666.67
    June 1, 2017         TFT paid:                                                 9,503,295.72
            Total:                                           79,204,609.17        79,204,609.17

           Second Sale: Subsequent Transfer Agreement dated July 3, 2017 for $69,682,597

    July 3, 2017         MaplesFS Limited4           on            62,999,950.00
                         behalf of STFF paid:
    July 3, 2017         GTFF paid:                                  7,668,094.32
    July 3, 2017         TFT paid:                                                              54,673,142.88
    July 3, 2017         TFT paid:                                                               7,668,094.32
    July 3, 2017         TFT paid:                                                               7,306,750.62

           Total:                                                  70,668,044.32                69,647,987.82
                                                                                               (Note: shortfall
                                                                                                 of 34,609.18)

4
  MaplesFS Limited (“Maples”) provides fiduciary services for investment funds and structured finance vehicles.
https://maples.com/en/Services/Fiduciary-Services, accessed May 5, 2020.


                                                      6
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 12 of 39




        Third Sale:    Subsequent Transfer Agreement dated August 1, 2017 for $20,758,667

 August 1, 2017 STFF paid:                                 27,588,916.64
 August 1, 2017 TFT paid:                                                              20,758,666.64
 Total:                                                    27,588,916.64               20,758,666.64
 Total Received                                                                       169,611,263.63
 by TFF:

III.   TFT Uses Funds Provided by GTFF and STFF to Fund Its Purchases from TFF

       In connection with the investigation of IIG described above, Mr. Kennedy directed his staff

to conduct a review of the bank statements for GTFF, STFF and TFT accounts to show: (i) investor

monies coming into GTFF and STFF, then (ii) being paid to TFT, and then (iii) being paid into the

bank account connected to the TFF. This section of the statement of facts is based upon the

investigation conducted by Mr. Kennedy’s staff.

 Fund/Account                      Account #             Bank
                                   XX-XXX-               Deutsche    Bank     Trust     Company
 IIG Global Trade Finance Fund Ltd
                                   053                   Americas
 IIG Structured Trade Finance Fund XX-XXX-               Deutsche    Bank     Trust     Company
 Ltd                               766                   Americas
 Trade Finance Trust Settlement XX-XXX-                  Deutsche    Bank     Trust     Company
 Account                           733                   Americas




                                                7
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 13 of 39



       June 1, 2017 Transaction. In the transaction dated June 6, 2017, for which the purchase

price was $79,204,609, the following payments were made, as shown on the excerpt below from

the June 2017 statement for the TFT settlement account at Deutsche Bank:

        •     Between June 1-6, 2017 GTFF paid $79,204,609 to TFT. (see ref 1.1, 1.2 & 1.3)
        •     Between June 1-6, 2017 TFT paid $79,204,609 to TFF. (see ref 1.4, 1.5 & 1.6)




                                                8
      Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 14 of 39



      July 3, 2017 Transaction. In the transaction dated July 3, 2017, for which the purchase

price was $69,647,987, the following payments were made, as shown on the excerpt below from

the July 2017 statement for the TFT settlement account at Deutsche Bank:

         •   On July 3, 2017 Maples (on behalf of STFF), transferred $62,999,950. (see ref 2.1)
         •   On July 3, 2017 GTFF transferred $7,668,094 to TFT. (see ref 2.2)
         •   Between July 3-7, 2017 TFT paid $69,647,987 to TFF. (see ref 2.3, 2.4 & 2.5)




                                                9
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 15 of 39



       August 1, 2017 Transaction. In the transaction dated August 1, 2017, for which the

purchase price was $20,758,666.64, the following payments were made, as shown on the excerpt

below from the August 2017 statement for the TFT settlement account at Deutsche Bank:

       •   On 1 August 2017 STFF paid $27,588,916.64 to TFT. (see ref 3.1)
       •   On 1 August 2017 TFT paid $20,758,666.64 to TFF. (see ref 3.2)




IV.    Funding of GTFF and STFF by Investors

       The funds provided by GTFF and STFF that were used to pay the purchase price in the

three transactions in which TFT acquired loan portfolios from TFF came from investments in

GTFF and STFF by their respective investors. GTFF received $79,999,950 in investor funds on

June 1, 2017 from Maples, of which $79,204,609.17 was used for the first purchase from TFF.

GTFF received a further $22,149,650 over the following 14 months from Maples, of which

$7,668,094.32 was used to fund the second purchase by TFT from TFF.

       STFF effectively received $62,999,950 on July 3, 2017 from Maples, which was used for

the second purchase from TFF dated July 3, 2017. This initial investment was paid directly to TFT

because STFF did not have a bank account set up until the July 20, 2017. STFF received a further

                                                10
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 16 of 39



$36,999,950 on August 1, 2017 from Maples, of which $20,758,666.64 used for the third purchase

from TFF. STFF received an $19,999,950 on 2 October 2017 from Maple, but which was not used

to purchase loan portfolios from TFF.

V.      GTFF and STFF Acquire Participation Interest in Loan Facilities

        As explained above, GTFF and STFF funded the acquisition by TFT of the loan

participations that were transferred in the TFT Purchase Agreements. This section of the Response

details the participation interest acquired by GTFF and STFF in the loan facilities that are the

subject of the TFT Application. As noted below, some of these participation interests were

acquired at or near in time to the dates of the TFT Purchase Agreements, while other participation

interests were subsequently acquired. As set forth in the Kennedy Dec., all of the information

regarding the participation interests acquired by GTFF and STFF is based upon an examination of

IIG’s books and records conducted by the staff of Alvarez and Marsal Cayman Islands Limited at

Mr. Kennedy’s direction.5

        A.        Compania De Granos International SA

                       GTFF                                                   STFF
          Date                   Amount ($)                     Date                    Amount ($)
       06/06/2017                $2,000,000                  07/03/2017                  $1,200,000
       11/24/2017                $2,000,000                  08/01/2017                  $8,600,000
       11/28/2017                $1,500,000                  11/01/2017                   $500,000
                                                             11/24/2017                  $1,000,000
                                                             11/28/2017                  $5,500,000
          Total                   $5,500,000                    Total                   $16,850,000

        In the case of Compania De Granos International S.A., the purchases made on June 6, 2017,

July 3, 2017 and August 1, 2017 were consummated in connection with the TFT Purchase

Agreements, while the remaining transactions were completed subsequently.


5
  In the Bank Leumi Letter, Bank Leumi notes that, in several cases, the Collection Accounts contain less money
than the amounts claimed in the TFT Application. For the avoidance of doubt, GTFF and STFF are not asking the
Court to order a disbursement of more money than exists in the Collection Accounts.

                                                       11
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 17 of 39



       B.       Conductores y Cables del Peru S.A.C.

                    GTFF                                             STFF
         Date                Amount ($)                  Date                 Amount ($)
                                                      07/03/2017              $12,000,000

                                                         Total                $12,000,000

       In the case of Conductores y Cables del Peru S.A.C., the single participation interest

acquired was consummated in connection with the TFT Purchase Agreements.

       C.       Consorcio Ceper Internacional

                    GTFF                                             STFF
        Date                 Amount ($)                  Date                 Amount ($)
     01/29/2018               $494,700                01/29/2018               $510,629
     03/26/2018               $393,170                03/26/2018               $580,356
     10/09/2018               $624,537                10/09/2018               $920,000
        Total                $1,512,407                  Total                $2,010,985

       In the case of Consorcio Ceper Internacional, all of the participation interests were acquired

after the TFT Purchase Agreements because this borrowing relationship began in December 2017.

       D.       Citricola Saltena S.A.

                    GTFF                                             STFF
        Date                 Amount ($)                  Date                 Amount ($)
     12/26/2017                $30,456                08/15/2017                $80,560
     01/28/2018                $43,488                12/20/2017                $53,856
     03/19/2018               $312,188                01/05/2018                $65,664
     07/10/2018                $47,318                02/07/2018                $83,609
     07/20/2018                $22,104                02/09/2018                $29,088
                                                      06/07/2018                $36,252
                                                      12/19/2018               $130,824
                                                      01/02/2019                $18,144
        Total                  $455,554                  Total                 $497,997

       In the case of Citricola Saltena S.A., all of the participation interests were acquired after

the TFT Purchase Agreements because this borrowing relationship (for GTFF, STFF and TFT)

began subsequent to the date of those agreements.



                                                12
         Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 18 of 39



         E.        Imperio S.A.

                         GTFF                                                      STFF
          Date                      Amount ($)                      Date                      Amount ($)
       01/29/2018                    $319,800                    01/29/2018                    $330,200
          Total                      $319,800                       Total                      $330,200

         In the case of Imperio S.A., all of the participation interests were acquired after the TFT

Purchase Agreements because this borrowing relationship (for GTFF, STFF and TFT) began

subsequent to the date of those agreements.

         F.        Ivorfield Trading Corp.6

                                                                                   STFF
                         GTFF
          Date                      Amount ($)                      Date                      Amount ($)
       07/13/2017                     $95,000                    08/03/2017                    $785,000
       08/30/2017                    $178,000                    08/29/2017                    $591,000
       09/12/2017                    $158,000                    08/30/2017                    $297,000
       09/27/2017                    $650,000                    09/12/2017                    $664,500
       09/28/2017                     $80,000                    09/15/2017                    $572,000
       12/08/2017                    $298,000                    09/18/2017                    $548,000
       01/10/2018                    $875,000                    09/27/2017                    $485,000
       01/11/2018                    $100,000                    09/28/2017                    $110,000
       01/17/2018                    $322,000                    10/24/2017                    $435,000
       01/19/2018                     $66,000                    12/08/2017                    $492,000
       01/24/2018                    $446,000                    12/29/2017                    $222,000
       02/05/2018                    $186,000                    01/10/2018                    $548,000
       02/26/2018                    $114,000                    01/11/2018                     $58,000
                                                                 01/17/2018                    $317,000
                                                                 01/19/2018                     $69,000
                                                                 01/24/2018                    $252,000
                                                                 02/05/2018                    $276,000
                                                                 02/06/2018                    $609,000
                                                                 02/07/2018                    $340,000
                                                                 02/16/2018                    $245,000
                                                                 02/26/2018                    $163,000
                                                                 02/28/2018                    $545,000
                                                                 06/04/2018                    $457,000
           Total                    $3,568,000                      Total                     $9,080,500

6
  Subsequent to the filing of the TFT Application, additional participation certificates were found related to the
Ivorfield participation interests. These additional Ivorfield participation certificates are attached to the Kennedy Dec.
as Exhibit 11.

                                                          13
         Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 19 of 39




         In the case of Ivorfield, all participation interests were acquired outside of the TFT

Purchase Agreements.

         G.       Proexpo S.A.7

                        GTFF                                                    STFF
          Date                    Amount ($)                      Date                     Amount ($)
       09/08/2017                  $110,000                    08/03/2017                   $730,000
       12/08/2017                   $87,000                    08/09/2017                   $400,000
       01/08/2018                  $164,000                    08/23/2017                   $500,000
       01/09/2018                  $302,000                    09/06/2017                   $319,000
       01/11/2018                  $100,000                    09/08/2017                   $327,000
       01/17/2018                  $422,000                    09/25/2017                   $366,000
       01/18/2018                  $587,000                    10/20/2017                   $909,000
       07/17/2018                  $334,000                    10/24/2017                    $80,000
                                                               12/05/2017                   $346,000
                                                               12/08/2017                   $143,000
                                                               12/29/2017                   $176,000
                                                               01/17/2018                   $414,000
          Total                    $2,106,000                     Total                    $4,710,000

         In the case of Proexpo S.A., all participation interests were acquired after the TFT Purchase

Agreements.

         H.       Prosesamo Holding Ltd.

                        GTFF                                                    STFF
          Date                    Amount ($)                      Date                     Amount ($)
       07/16/2018                  $470,000                    07/16/2018                   $830,000
       10/04/2018                   $40,000                    10/04/2018                    $60,000
          Total                    $510,000                       Total                     $890,000

         In the case of Prosesamo Holdings Ltd., all of the participation interests were acquired after

the TFT Purchase Agreements because this borrowing relationship began subsequent to the date

of those agreements.



7
  Subsequent to the filing of the TFT Application, additional participation certificates were found related to the
Proexpo participation interests. These additional Proexpo participation certificates are attached to the Kennedy Dec.
as Exhibit 12.

                                                         14
         Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 20 of 39



         I.        Representaciones Saldana S.A.8

                         GTFF                                                      STFF
          Date                      Amount ($)                      Date                      Amount ($)
       12/22/2017                     $33,800                    12/22/2017                     $68,200
       12/27/2017                     $57,800                    12/27/2017                    $120,896
       12/29/2017                     $54,835                    12/28/2017                     $45,319
       04/12/2018                     $76,288                    12/29/2017                    $112,998
       05/03/2018                    $134,529                    04/12/2018                    $115,008
       05/24/2018                    $136,000                    05/03/2018                    $294,047
       06/04/2018                    $208,093                    05/24/2018                    $214,000
          Total                      $701,345                       Total                      $970,468

         In the case of Representaciones Saldana S.A., all of the participation interests were

acquired after the TFT Purchase Agreements because this borrowing relationship began

subsequent to the date of those agreements.

         J.        San Agustin Energy (Formerly known as Valle Energy Inc.)9

                         GTFF                                                      STFF
          Date                      Amount ($)                      Date                      Amount ($)
       06/06/2017                   $3,900,000                   07/03/2017                    $9,950,000
                                                                 08/01/2017                    $4,000,000
           Total                    $3,900,000                      Total                     $13,950,000

         In the case of San Augustin Energy, formerly known as Valle Energy Inc., the participation

interests acquired on June 6, 2017 and July 3, 2017 were acquired in connection with the TFT

Purchase Agreements, and the participation acquired by STFF on August 1, 2017 was acquired

outside of the TFT Purchase Agreements.




8
 Subsequent to the filing of the TFT Application, additional participation certificates were found related to the Saldana
participation interests. These additional Saldana participation certificates are attached to the Kennedy Dec. as Exhibit
13.
9
  In the Bank Leumi Letter, Bank Leumi argues that the Valle Energy Inc. Collection Account has a zero balance.
However, GTFF and STFF note that, as a result of Valle Energy Inc.’s name change to San Agustin Energy Corp.,
repayments from the borrower have been made into the San Agustin Energy Collection Account, Account No.
XXXXXXX3901, which is the account from which GTFF and STFF sought disbursement from in the TFT
Application.

                                                          15
         Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 21 of 39



         K.       Sancor Corp.10

                        STFF
          Date                    Amount ($)
       07/03/2017                 $18,668,647
          Total                   $18,668,647

         In the case of Sancor Corp. the participation interest was acquired by STFF in connection

with the TFT Purchase Agreements.

VI.      Master Participation Agreements

         In connection with their acquisition of participation interests from TFT, GTFF and STFF

each entered into a Master Participation Agreement (collectively, the “Participation Agreements”)

with TFT as seller and IIG Trade Finance LLC, as administrator.11 The Participation Agreements

are substantially identical and clearly demonstrate the intention of the parties to create rights of the

participants in and to the underlying loan documents and the collateral securing such credit

facilities. The definition of “Participation Interest” provides that “a participation interest, as

detailed in an applicable Participation Certificate, in a particular Facility or Loan and includes,

without limitation, all corresponding rights in payments thereunder and all Collateral and proceeds

thereof.” Kennedy Dec. Exhibits 9 and 10 at 3.

         The Participation Agreements similarly make it clear that the participants are purchasing

all of TFT’s rights as seller with respect to the participation interests, and have no recourse to TFT

as the seller of the participation interests, but must look solely to the underlying borrower for

repayment. Section 7, titled “Status of Parties” provides:




10
  In the Opposition, Girobank notes that GTFF and STFF have submitted Spanish language documents to this court
as exhibits to the Selbst Declaration related to Ivorfield and Sancor. With the Court’s indulgence, GTFF and STFF
can provide certified translations of the relevant loan documents if the Court determines it needs such translations.
11
  Copies of the GTFF Participation Agreement, dated as of May 31, 2017, and the STFF Participation Agreement,
dated as of June 30, 2017, are annexed as Exhibits 9 and 10 to the Kennedy Dec.

                                                         16
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 22 of 39



                In the case of any sale of a Participation Interest, (i) the seller thereof
                assigns to Purchaser, without recourse, such seller’s entire right, title
                and interest in and to the respective Participation Interest (and does
                not retain or hold any right, title or interest therein)…In all cases,
                the relationship between a seller of a Participation Interest and the
                Purchaser thereof (be it Participant or Seller), is and shall be that of
                a purchaser and seller of a property interest and not a debtor-creditor
                relationship; and the seller of a Participation Interest does not
                assume and shall have no liability to any Purchaser thereof.

Exhibits 9 and 10 at 11.

        Other provisions of the Participation Agreements are consistent and expressly disclaim any

obligation of the seller of a participation interest to the purchaser. Section 2(f) of the Participation

Agreements provides: The sale of a Participation Interest shall be made without recourse to, or

representation or warranty by, the applicable seller[.]” Exhibits 9 and 10 at 3. Section 3 of the

Participation Agreements similarly provides: “Purchaser (including Participant) acknowledges

that in the event that Obligor fails to make any payment when due with respect to a Facility or

Loan, Purchaser (including Participant) has no recourse to the seller of the Participation Interest,

including Seller.” Exhibits 9 and 10 at 5.

        Section 4(c) of the Participation Agreement also identifies the rights of holders of

participation interests to funds collected from borrowers and provides:

            All monies collected within a relevant collection account from or on
            behalf of an Obligor in respect of a Facility in which Participant holds a
            Participation Interest(s) shall be held within segregated collection
            accounts for such Facility, and to the extent allocable to a Participation
            Interest of Participant, be held in such collection account in trust for
            Participant for the purpose for which they were paid…Promptly
            following such time as monies received in a relevant collection account
            constitute good collected funds, with respect to a Participation Interest,
            Administrator shall remit to Participant the portion of such monies to
            which Participant is entitled[.]

Exhibits 9 and 10 at 6.




                                                    17
           Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 23 of 39



          As explained below, these provisions of the Participation Agreements show that the funds

collected in the collection accounts are “financial assets” within the meaning of Section 8-102(9)

of the Uniform Commercial Code. These provisions further show the enforceable rights of GTFF

and STFF to the funds in such collection accounts, to the extent of their participation interests

therein.

                                               ARGUMENT

I.        Girobank Lacks Jurisdiction to Oppose
          Eight of the Eleven Claims at Issue in the TFT Application

          At the outset, STFF and GTFF note that in the Opposition, Girobank alleges claims to only

three of the eleven funds at issue in the TFT Application: specifically, those related to Compania

De Granos International S.A. (“Compania”)12, Ivorfield Trading Corp. (“Ivorfield”), and Sancor

Coop Unidas Ltd. (“Sancor”).13 Thus, Girobank does not have standing to oppose the TFT

Application to the extent it concerns Claims related to the other eight Collection Accounts, as

Girobank has failed to demonstrate any “injury-in-fact” or “personal stake” in the outcome of the

TFT Application with regard to such Claims. See City of Livonia Employees’ Retirement System

v. Wyeth, No. 07-cv-10329 (RJS), 2013 WL 4399015, at *7 (S.D.N.Y. Aug. 7, 2013) (noting the

“basic requirements for constitutional standing under Article III of the U.S. Constitution, which

requires an ‘injury-in-fact’ or ‘personal stake in outcome of the controversy.’” (citing W.R. Huff

Asset Mgmt. Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 107 (2d Cir. 2008))).




12
     Referred to in the Opposition as Compania Argentina de Granos, S.A. or CAGS.
13
  GTFF and STFF note that by setting forth its own claims to the Compania, Ivorfield, and Sancor funds in the
Opposition, Girobank tacitly admits that the Court may appropriately retain ancillary jurisdiction over such
claims and the subject matter of the TFT Application. Accordingly, Girobank’s jurisdictional arguments should
be disregarded.

                                                     18
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 24 of 39



       Thus, the Court should disregard Girobank’s Opposition to the TFT Application as it

relates to (i) Conductores y Cables del Peru SAC, (ii) Consorcio Ceper Internacional, (iii) Citricola

Saltena SA, (iv) Imperio S.A., (v) Proexpo S.A., (vi) Prosesamo Holding Ltd., (vii)

Representaciones Saldana S.A., and (viii) Valle Energy Inc.

II.    The Court’s Exercise of Ancillary Jurisdiction is Appropriate

       To the extent this Court determines that Girobank has standing to object to all 11 funds at

issue in the TFT Application, Girobank’s argument concerning the Court’s exercise of ancillary

jurisdiction over the Claims is wrong. As discussed herein, the Court’s exercise of ancillary

jurisdiction over the Claims fits within the framework under which courts may exercise ancillary

jurisdiction and doing so would further the interests of judicial economy and convenience of the

parties. Accordingly, this Court should exercise ancillary jurisdiction over the Claims raised in the

TFT Application.

       1.      Legal Standard for Exercising Ancillary Jurisdiction

       Generally, federal courts are permitted to assert ancillary jurisdiction over a claim where

doing so would “(1) to permit disposition by a single court of claims that are, in varying respects

and degrees, factually interdependent, . . . and (2) to enable a court to function successfully, that

is, to manage its proceedings, vindicate its authority, and effectuate its decrees.” Kokkonen v.

Guardian Life Ins. Co. of America, 511 U.S. 375 (1994) (emphasis added and citations omitted).

It is well established that exercise of such ancillary jurisdiction is within the Court’s discretion.

See Boaziz v. Torati, No. 14-cv-8024 (RA) (RLE), 2016 WL 11483840 (S.D.N.Y. June 1, 2016)

(“The decision to hear an ancillary claim is discretionary and ‘turns upon whether the policies of

judicial economy, convenience, and fairness to litigants are furthered by the assumption of

jurisdiction.’” (citing Chesley v. Union Carbide Corp., 927 F.2d 60, 64 (2d Cir. 1991) and



                                                 19
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 25 of 39



Stamford Bd. of Educ. v. Stamford Educ. Ass’n, 697 F.2d 70, 72 (2d Cir. 1982))). In exercising this

discretion, the Court should consider several factors, including, but not limited to, (1) judicial

economy, (2) familiarity with the subject matter of the suit, and (3) the convenience of the parties.

Id. (citing Levitt v. Brooks, 669 F.3d 100, 104 (2d Cir. 2012) and Cluett, Peabody & Co., Inc. v.

CPC Acquisition Co., Inc., 863 F.2d 251, 256 (2d Cir. 1988)).

       Although STFF and GTFF do not agree with or adopt Girobank’s purported facts,

Girobank’s Opposition makes abundantly clear that the Claims at issue in the TFT Application,

and in particular any dispute related to the Claims to the Compania, Ivorfield, and Sancor funds,

are directly related to and arise out of the underlying fraud claim against IIG. For Girobank to

suggest otherwise would be disingenuous. Here, as a direct consequence of IIG’s fraudulent

conduct, STFF and GTFF are being forced to defend their Claims to these funds against

purportedly competing claims of entities like Girobank. Thus, GTFF and STFF maintain that the

Court’s exercise of ancillary jurisdiction over the Claims would surely qualify under the first

“prong” set forth in Kokkonen.

       2.      The Court’s Exercise of Ancillary Jurisdiction Would Further the Interests of
               Judicial Economy and Convenience of the Parties

       Upon consideration of all the circumstances at issue here, it is clear that this Court’s

exercise of ancillary jurisdiction over the Claims will further the interests of judicial economy and

convenience of the parties, as this Court is familiar with the subject matter of the Claims and the

relevant parties have already appeared before this Court.

       First, as Girobank is aware, there are numerous other proceedings pending in a variety of

domestic and foreign courts, all involving litigation over IIG-related assets. These include: (1) the

liquidation proceedings of STFF pending in the Cayman Islands, (2) the liquidation proceedings

of GTFF pending in the Cayman Islands, and its related Chapter 15 proceeding [Case No. 20-


                                                 20
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 26 of 39



10132 (MEW) (Bankr. S.D.N.Y.)]; (3) the Curacao insolvency of IIG Trade Opportunity Fund

N.V., and its related Chapter 15 bankruptcy proceeding [Case No. 20-10666 (MEW) (Bankr.

S.D.N.Y.)]; and (4) the several claims of Girobank, both pending and disposed of, in New York

State Supreme Court, New York County [See, e.g., Girobank N.V. et al. v. David Hu et al., Case

No. 655968/2018 (Sup. Ct. N.Y. Cnty.); Girobank, N.V. et al. v. IIG Trade Opportunities Fund,

N.V. et al., Case No. 652135/2019 (Sup. Ct. N.Y. Cnty.); Girobank N.V. v. IIG Capital, LLC, et

al., Case No. 653605/2015 (Sup. Ct. N.Y. Cnty.)].14 As evidenced by these various proceedings

before these various forums, this Court is clearly the only appropriate central forum for resolving

these disputes.

        For example, this Court is (i) the only forum with the power to adjudicate the Claims held

by both GTFF and STFF, (ii) the only forum in which Girobank, TriLinc, STFF, and GTFF have

all appeared, which is not true of any other forum cited by Girobank in the Opposition, and (iii)

this Court is already familiar with the nature of the facts underlying the Claims, and so can resolve

the Claims quickly and efficiently. Forcing GTFF, STFF, and any other parties with similar claims

to litigate such claims piecemeal in the various forums in which related cases are pending would

simply increase costs for all parties and create the risk of inconsistent results across the various

forums. Such duplicative litigation does not further the interest of judicial economy and should be

avoided. C.f. Regions Bank v. Wieder & Mastroianni, P.C., 170 F. Supp. 2d 436, 439 (S.D.N.Y.

2001) (“In order to promote judicial economy, if competing cases are filed in two federal courts,

‘the general principle is to avoid duplicative litigation.’” (citing Colorado River Water

Conservation Dist. v. U.S., 424 U.S. 800, 817 (1976))).


14
   Even though Girobank has asserted various claims in New York State Supreme Court, none of those claims
name either GTFF or STFF as parties. Thus, Girobank cannot claim that the New York State Supreme Court is
a preferred forum. Moreover, because neither GTFF nor STFF were ever named in those Supreme Court actions,
they have had no notice of the claims asserted or the attachment remedy sought by Girobank therein.

                                                   21
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 27 of 39



        In particular, Girobank suggests that GTFF’s Chapter 15 proceeding is the proper place to

litigate these Claims. See Opposition at pp. 9-11. However, bankruptcy courts are courts of limited

jurisdiction. At most, GTFF could assert its claim to the funds via the GTFF Chapter 15

proceeding, but the bankruptcy court would have no jurisdiction over any other claims to the funds,

such as those asserted by STFF, TriLinc, IIG Trade Opportunity Fund, or IIG Malta Bank Ltd.

Accordingly, STFF and these other entities would be required to bring their various claims to the

funds individually in some other forum or forums.

        Thus, the approach Girobank advocates for in the Opposition appears to be designed not to

decrease the number of litigations over these funds, but rather to multiply them. Accordingly,

principles of judicial economy strongly favor the Court’s exercise of ancillary jurisdiction over the

Claims.

III.    GTFF and STFF Have Demonstrated Their Right to the Funds

        Assuming that this Court appropriately retains ancillary jurisdiction over the TFT

Application, GTFF and STFF have made abundantly clear in the Facts section above that they

have validly acquired the participation interests at issue in the TFT Application, and that TFT had,

in turn, validly acquired such interests from TFF prior to the sale of such interests to GTFF and

STFF.

        Importantly, as noted above, TFF’s 2013 acquisition of the portfolio of loans from TOF

NV and TOF BV are “true sales” under New York law. When determining whether a transfer of

an asset should be treated as true sale rather than the creation of a security interest, courts in most

jurisdictions have emphasized the following factors: (1) the degree to which the risk of loss is

transferred to an assignee; (2) the degree to which the opportunity for gain is transferred to the

assignee; (3) the intent of the parties and the language and form of the transaction; (4) the degree



                                                  22
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 28 of 39



of control exercised by the assignor over the transferred assets; and (5) the purchase price for the

transferred assets. When considering the transaction as a whole, the transfer of the loan portfolio

from TOF NV and TOF BV to TFF plainly meets the requirements of a “true sale” under New

York law.

        1.      Risk of Loss

        Under New York law, where a buyer assumes the credit risk related to an asset following

the transfer of such asset, the transfer is generally deemed to be a true sale. See, e.g., Red Pocket,

Inc. v. Interactive Comms. Int’l, Inc., No. 17-cv-5670, 2020 WL 838279, at *6 (S.D.N.Y. Feb. 20,

2020) (“in a sale, ‘there is a true sale in which title and risk of loss passes to the buyer-retailer and

the buyer is entitled to retain all proceeds of a subsequent sale, liable to the seller only for payment

of the purchase price’” (citing Rahanian v. Ahdout, 694 N.Y.S.2d 44, 47 (1st Dept. 1999)

(emphasis in original))).

        Under the terms of the Dutch Sale Agreement and the Curacao Sale Agreement (together,

the “Sale Agreements”), any credit risk related to the collection of the Conveyed assets is placed

entirely on the purchaser. Specifically, the Sale Agreements provide:

                The parties agree that the provisions of this Section 6.1 shall not be
                interpreted to provide recourse to the Seller against loss by reason
                of the bankruptcy, insolvency or lack of creditworthiness of an
                Obligor with respect to a Collateral Obligation. The Seller shall have
                no liability for making indemnification hereunder to the extent any
                such indemnification constitutes recourse for uncollectible or
                uncollected amounts payable under any Collateral Obligation
                conveyed by it hereunder.

Exhibits 2 and 3 at § 6.1.

        Similarly, the Sale Agreements provide:

                Except as expressly set forth in this Agreement, the Seller assigns
                each Conveyed Assets “as is,” “where-is” and makes no covenants,
                representations or warranties regarding the Conveyed Assets.


                                                   23
          Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 29 of 39



Exhibits 2 and 3 at § 2.1(d).

          Accordingly, under the terms of the Sale Agreements, the credit risk related to the

collection of the Conveyed Assets rests entirely with the purchaser, and the Sellers retain no such

credit risk. Thus, the “Risk of Loss” factor weighs in favor of the Sale Agreements being “true

sales.”

          2.     Opportunity for Gain

          Similarly, Courts have held that where a buyer is entitled to benefit from any gain or surplus

associated with a transferred asset following the transfer of such asset, without the need to provide

additional compensation to the seller, the transfer of such asset is considered to be a true sale. See,

e.g., Red Pocket, Inc., 2020 WL 838279, at *6 (“in a sale, ‘there is a true sale in which title and

risk of loss passes to the buyer-retailer and the buyer is entitled to retain all proceeds of a

subsequent sale, liable to the seller only for payment of the purchase price’” (citing Rahanian, 694

N.Y.S.2d at 47 (emphasis in original))).

          Here, under the terms of the Sale Agreements, the Sellers have no right or obligation to

repurchase or otherwise reacquire any of the Conveyed Assets, nor do the Sellers have any right

to an additional incremental purchase price payment in the event that collections of the Conveyed

Assets were to exceed their previous expectations. Thus, because the Sellers are no longer entitled

to any gain associated with the Conveyed Assets, the “Opportunity for Gain” factor weighs in

favor of the Sale Agreements being considered true sales under New York law.

          3.     Intent of the Parties and Language and Form of the Transaction

          When considering whether a transaction constitutes a true sale, New York courts have

focused on the parties’ intent in determining whether a transaction constitutes a true sale. Rather

than imposing any specific language requirement, courts generally look for words or acts that



                                                   24
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 30 of 39



manifest the intent to assign a property interest. See, e.g., Advanced Magnetics, Inc. v. Bayfront

Partners, 106 F.3d 11, 18 (2d Cir. 1997); Banque Arabe et Internationale D’Investissement v. Bulk

Oil (USA) Inc., 726 F. Supp. 1411, 1417 (S.D.N.Y. 1989); In re Candy Lane Corp., 38 B.R. 571,

575 (Bankr. S.D.N.Y. 1984); Advanced Trading Corp. v. Nydegger & Co., 127 N.Y.S.2d 800, 801

(N.Y. Sup. Ct. 1953).

       Per the express terms of the Sale Agreements, the parties to the Sale Agreements clearly

intended that the transfer of the Conveyed Assets be considered a true sale, rather than a secured

transaction, and the form of the transaction reflects the same. Specifically, the Sale Agreements

provide:

               The Seller and the [Issuer/Purchaser] intend and agree that (i) the
               transfer of the Conveyed Assets by the Seller to the
               [Issuer/Purchaser] pursuant to this Agreement is, in each and every
               case, intended to be an absolute sale, conveyance and transfer of
               ownership of the applicable Conveyed Assets, free and clear of any
               Lien, security interest, charge or encumbrance other than Permitted
               Liens, providing the [Issuer/Purchaser] with the full risks and
               benefits of ownership of the Conveyed Assets, rather than the mere
               granting of a security interest to secure a financing and (ii) such
               Conveyed Assets shall not be part of the Seller’s estate in the event
               of a filing of a bankruptcy petition or other action by or against such
               Person under any Insolvency Law.

Exhibits 2 and 3 at § 2.1(d). Similarly, the Sale Agreements provides:

               the Seller owns the Conveyed Assets being conveyed hereunder,
               free and clear of any lien, claim or encumbrance of any person (other
               than Permitted Liens), and, upon the transfer by the Seller to the
               [Issuer/Purchaser] of any Conveyed Assets pursuant to this
               Agreement and any other required transfer document, the
               [Issuer/Purchaser] will own such Conveyed Assets free and clear of
               any and all liens, claims or encumbrances created by, or attaching to
               property of, the Seller (other than Permitted Liens).

Exhibits 2 and 3 at § 3.1(j)(iv).

       Accordingly, the language and form of the Sale Agreements make clear that the transfer is

a true sale, and once the Conveyed Assets are sold pursuant to the Sale Agreements, the Sellers

                                                 25
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 31 of 39



retain no ownership rights to the Conveyed Assets, and the Sellers have no rights with respect to

any further sale, transfer or disposition of the Conveyed Assets. Therefore, the Intent of the

Parties/Form of the Transaction factor weighs in favor of ruling that the Sale Agreements were

true sales.

        4.     Degree of Control Over the Transferred Assets

        The next factor to consider in determining whether a transfer is deemed to be a true sale is

the degree of control over the transferred assets retained by the seller and obtained by the

purchaser. Under New York law, to constitute an absolute assignment, an assignor must relinquish

its entire interest in the assigned rights, and may not retain control over such rights. See Caribe

Carriers, Ltd. v. C.E. Health & Co., 784 F. Supp. 1119, 1126 (S.D.N.Y. 1992); King v. Tuxedo

Enter., 975 F. Supp. 448, 452 (E.D.N.Y. 1997); Banque Arabe, 726 F. Supp. at 1417. “An

assignment cannot exist where an assignor retains control over the fund or any authority to collect

or any power to revoke.” Miller v. Wells Fargo Bank Int’l Corp., 540 F.2d 548, 558 (2d Cir. 1976).

        Here, under the terms of the Sale Agreements, the Seller retains no ownership rights in the

Conveyed Assets and therefore has no right to sell, transfer, assign or otherwise dispose of the

Conveyed Assets. Furthermore, the Seller may not take any action with respect to the Conveyed

Assets following the transfer of the assets without the prior instruction of the Issuer/Purchaser. For

example, Section 2.4 of the Sale Agreement provides:

               On and after the Transfer Date, the Seller (i) shall not take (or refrain
               from taking) any action with respect to its respective Conveyed
               Assets other than in accordance with the prior instructions of the
               Purchaser (or the Collateral Manager on behalf of the Purchaser) and
               (ii) shall take (or refrain from taking) any reasonable action with
               respect to its respective Conveyed Assets thereto in accordance with
               the prior instructions of the Purchaser (or the Collateral Manager on
               behalf of the Purchaser). In the event that any Conveyed Assets fails
               to fully vest in the sole ownership and control of the Purchaser, the
               Seller agrees that it shall take (or refrain from taking) all reasonable

                                                  26
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 32 of 39



               actions with respect to such respective failed Conveyed Assets as it
               shall be directed by the Purchaser (or the Collateral Manager on
               behalf of the Purchaser) and that the Seller shall hold such failed
               Conveyed Assets as agent solely for and on behalf of the Purchaser.

Exhibits 2 and 3 at § 2.4.

       Similarly, in the event that a Seller receives a payment on or after a Transfer Date, the

Seller is obligated to promptly remit to the Issuer/Purchaser any payment of principal, interest,

fees or any other sums relating to or otherwise payable on account of the Conveyed assets, which

property is the property of the Issuer/Purchaser under the terms of the Sale Agreements. See

Exhibits 2 and 3 at § 5.1(g). Thus, it is clear under the terms of the Sale Agreements that the

Sellers retain no control over the Conveyed Assets, which are to be controlled by the purchaser

following the execution of the transfer. Accordingly, the Degree of Control factor weighs in favor

of the transfer being deemed a true sale.

       5.      Purchase Price for the Transferred Assets

       The final factor to consider when determining whether a transfer is to be considered a true

sale is the adequacy of the purchase price paid to the seller for the transferred assets. Generally,

where the purchase price is much lower than the value of the assets sold, such is an indication that

the transaction was not a true sale. See Fox v. Peck Iron & Metal Co., 25 B.R. 674, 689 (Bankr.

S.D. Cal. 1982). Similarly, if the purchase price is retroactively adjusted to reflect the actual

collections on a transferred account, such is indicative that the transaction was not a true sale.

Home Bond Co. v. McChesney, 239 U.S. 568, 573 (1916).

       Here, the purchase price paid to the Sellers by the Issuer/Purchaser was not less than fair

and reasonable and was the face value of the loan plus accrued interest, as evidenced by section

3.1(k) of the Sale Agreements which provides:

               The cash payments received by the Seller in respect of the purchase
               price of all Conveyed Assets conveyed hereunder by the Seller

                                                27
          Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 33 of 39



               constitutes reasonably equivalent value in consideration for the
               transfer to the [Issuer/Purchaser] of such Conveyed Assets under
               this Agreement, such transfer was not made for or on account of any
               antecedent debt owed by the [Issuer/Purchaser] to the Seller, and
               such transfer was not and is not voidable or subject to avoidance
               under any Insolvency Law.

Exhibits 2 and 3 at § 3.1(k).

       Accordingly, this fifth and final factor, in conjunction with the other factors discussed

herein, weighs in favor of the transaction being deemed a true sale under New York law.

IV.    Girobank has not Demonstrated any Ownership or Rights to the
       Funds at Issue in the TFT Application

       Unlike GTFF and STFF, Girobank has failed to demonstrate any legitimate ownership or

rights to the funds held in the Collection Accounts, including those for Compania, Ivorfield, and

Sancor.

       1.      Girobank has Admitted That its Participation Interests Were Sold

       First, GTFF and STFF point out that Girobank has previously admitted that its participation

interests in the Compania, Ivorfield, and Sancor have been sold, thus extinguishing their rights to

any funds held in the such Collection Accounts. For example, in its amended complaint dated June

7, 2019 filed with the Supreme Court of the State of New York, County of New York in the matter

of Girobank, N.V., et al. v. Hu, et al., Index No. 655968/2018 (Sup. Ct. N.Y. Cnty.) (the “Amended

Complaint”), Girobank alleges:

               Defendants, with TOF and IIG Capital, arranged for and sold almost
               all of their trade finance loans as part of a complex securitization
               transaction that closed during November 2013. Defendants never
               told Girobank about this transaction, and Girobank only learned
               about it after the fact through publicly available documents.
               Defendants, with TOF and IIG Capital, were paid approximately
               $187 million as a result of the transaction. Girobank received no
               money.

Exhibit 5 at ¶ 89.


                                                28
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 34 of 39



       Thus, Girobank has admitted in a separate court filing before the Supreme Court of the

State of New York, New York County, that it no longer has an interest in the relevant participation

agreements. As a result, Girobank cannot now assert that it has any remaining right to these

participation interests or to the funds at issue in the TFT Application. On this basis alone,

Girobank’s Opposition should be disregarded and the TFT Application should be granted.

       2.      Girobank’s Claims are Time Barred

       To the extent that this Court deems that Girobank does somehow retain any claims related

to the November 2013 sale of its participation interests, such claims would be properly

characterized as breaches of contract related to any participation agreement Girobank entered into

with regard to its claimed participation interests. As a result, any of Girobank’s purported claims

would be subject to the six-year statute of limitations for breach of contract under New York law.

See N.Y. C.P.L.R. 213(2) (“The following actions must be commenced within six years: . . . 2. An

action upon a contractual obligation or liability, express or implied . . .”); see also Gutkowski v.

Steinbrenner, 680 F. Supp. 2d 602, 615 (S.D.N.Y. 2010) (“New York’s statute of limitations for

contract and quasi-contract claims is six years, and it accrues upon breach.” (citing N.Y. C.P.L.R.

213(2) and ABB Indus. Sys., Inc. v. Prime Tech., Inc., 120 F.3d 351, 361 (2d Cir. 1997))).

       Because any breach of Girobank’s purported participation agreements would be tied to the

sale of Girobank’s participation interests that took place in November 2013, any claims related

thereto must have been brought by November 2019, or six years after the date the breach occurred.

Further to the point, because Girobank’s loans were sold in 2013, Girobank has no contractual

privity with either the borrowers or TFT and the funds were paid by the borrowers into the

Collection Accounts in 2020, more than six years after the loans were sold. As a result, any claims

related to Girobank’s participation agreement have long expired, and Girobank cannot now assert

claims against GTFF and STFF related to the participation interests at issue in this Application.
                                                29
        Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 35 of 39



        3.      Girobank is Barred from Bringing Claims against GTFF and STFF under
                the New York Uniform Commercial Code

        Finally, even if Girobank’s purported claims were somehow still alive despite the

expiration of the six-year statute of limitations, any claims Girobank may have against GTFF and

STFF with regard to such funds would fail under New York Uniform Commercial Code (“N.Y.

U.C.C.”) § 8-502. Under N.Y. U.C.C. § 8-502, “An action based on an adverse claim to a financial

asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory,

may not be asserted against a person who acquires a security entitlement under Section 8-501 for

value and without notice of the adverse claim.” (emphasis added). Here, GTFF and STFF’s

purchase and ownership of the participation interests at issue in the litigation clearly fit under the

protections of N.Y. U.C.C. § 8-502.

        First, the participation interests clearly constitute “financial assets” as defined in the N.Y.

U.C.C. Under N.Y. U.C.C. § 8-102(9), a “financial asset” is defined as either:

        (i)     a security;

        (ii)    an obligation of a person or share, participation, or other interest in
                a person or in property or an enterprise of a person, which is, or is
                of a type, dealt in or traded on financial markets, or which is
                recognized in any area in which it is issued or dealt in as a medium
                for investment; or

        (iii)   any property that is held by a securities intermediary for another
                person in a securities account if the securities intermediary has
                expressly agreed with the other person that the property is to be
                treated as a financial asset under this Article.

N.Y. U.C.C. § 8-102(9). Here, GTFF and STFF’s participation interests clearly fall under the

definition of a financial asset pursuant to N.Y. U.C.C. § 8-102(9)(ii). Such interests are (i)

“participation[s]” (ii) “in property or enterprise of a person,” i.e.: the loans made by the originators

to the borrowers, and (ii) are “of a type, . . . recognized . . . as a medium for investment.” Thus,



                                                  30
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 36 of 39



GTFF and STFF’s participation interests constitute “financial assets” under the definition set forth

in N.Y. U.C.C. § 8-102(9).

       Next, because the proceeds of GTFF and STFF’s participation interests are held in the

Collection Accounts, and because such Collection Accounts constitute “securities accounts” under

N.Y. U.C.C. § 8-501(a), GTFF and STFF have acquired “security entitlements” to such

participation interests pursuant to N.Y. U.C.C. § 8-501(b). The first step in this analysis is to

consider the definition set forth under N.Y. U.C.C. § 8-501(a), which defines “securities account”

to mean “an account to which a financial asset is or may be credited in accordance with an

agreement under which the person maintaining the account undertakes to treat the person for whom

the account is maintained as entitled to exercise the rights that comprise the financial asset.” Here,

the GTFF and STFF’s financial assets (i.e.: their participation interests) have been credited to the

Collection Accounts pursuant to the Master Participation Agreements between TFT and STFF and

between TFT and GTFF. Under these agreements GTFF and STFF have explicit rights to such

financial assets. This is clear under Sections 4(b) and (c) of the Master Participation Agreements,

which provide:

               (b) Without limiting the foregoing, subject to the provisions of this
               Agreement . . . , it is the intent and purpose of the Parties that
               Administrator, on behalf of Seller and Participant with respect to a
               Facility in which Participant holds a Participation Interest(s), shall
               bill for, collect within relevant collection accounts and account for
               the periodic installments of principal and interest and other sums
               payable under the relevant Financing Documents and shall exercise
               all rights, powers and privileges of the lender or other provider of
               credit thereunder, and generally shall be responsible for the
               administration of such Financing Documents.

               (c) All monies collected within a relevant collection account from
               or on behalf of an Obligor in respect of a Facility in which
               Participant holds a Participation Interest(s) shall be held within
               segregated collection accounts for such Facility, and to the extent
               allocable to a Participation Interest of Participant, be held in such

                                                 31
       Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 37 of 39



              collection account in trust for Participant for the purpose for
              which they were paid, but need not be segregated in any manner
              from any other monies therein allocable to the interests of Seller or
              any other Person. Promptly following such time as monies received
              in a relevant collection account constitute good collected funds, with
              respect to a Participation Interest, Administrator shall remit to
              Participant the portion of such monies to which Participant is
              entitled in accordance with the terms hereof and the relevant
              Participation Certificate, by wire transfer of immediately available
              funds or such other means as is mutually agreed between Participant
              and Administrator (and, shall, correspondingly, remit to Seller the
              net portion of such monies in respect of its interests, e.g., net of
              participation interests of Participant or any other Person).

Exhibits 9 and 10 at §§ 4(b), (c) (emphasis added). Thus, the funds maintained in the Collection

Accounts were maintained by TFT in trust for GTFF and STFF, making the Collection Accounts

“securities accounts” under N.Y. U.C.C. § 8-501(a).

       Next, because the Collection Accounts are securities accounts under N.Y. U.C.C. § 8-

501(a), GTFF and STFF have acquired security entitlements to the participation interests held in

such Collection Accounts pursuant to N.Y. U.C.C. § 8-501(b), which provides:

              a person [i.e., GTFF and STFF] acquires a security entitlement if a
              securities intermediary [i.e., TFT]:

              (1)     indicates by book entry that a financial asset has been
                      credited to the person’s securities account;

              (2)     receives a financial asset from the person or acquires a
                      financial asset for the person and, in either case, accepts it
                      for credit to the person’s securities account; or

              (3)     becomes obligated under other law, regulation, or rule to
                      credit a financial asset to the person’s securities account.

       Here, because TFT has received the participation interests from GTFF and STFF and has

accepted them for credit to GTFF and STFF’s securities accounts in the form of the Collection

Accounts, GTFF and STFF have acquired security entitlements to the participation interests

pursuant to N.Y. U.C.C. § 8-501(b).


                                               32
         Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 38 of 39



         Finally, N.Y. U.C.C. § 8-502 provides that “[a]n action based on an adverse claim to a

financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other

theory, may not be asserted against a person who acquires a security entitlement under Section 8-

501 for value and without notice of the adverse claim.” See also S.E.C. v. Credit Bancorp, Ltd.,

No. 99-cv-11395, 2000 WL 1752979, at *25 (S.D.N.Y. 2000) (recognizing that “Section 8-502

precludes common law property claims from being brought against bona fide purchasers of

securities entitlements, i.e., those who acquire an entitlement for value and without notice of an

adverse claim.”). As demonstrated above, (i) GTFF and STFF have acquired security entitlements

under Section 8-501 with regard to the participation interests, (ii) GTFF and STFF have acquired

such security entitlements for value, and (iii) GTFF and STFF have acquired such security

entitlements without notice of Girobank’s adverse claim. Taken together, Girobank may not assert

any claims against GTFF and STFF with regard to the participation interests under N.Y. U.C.C. §

8-502.

         Accordingly, for all the reasons set forth above, Girobank’s Opposition should be overruled

and the TFT Application should be granted.

                                          CONCLUSION

         For the foregoing reasons, GTFF and STFF respectfully request that this Court exercise

ancillary jurisdiction over the TFT Application and grant GTFF and STFF’s request for the entry

of an order directing Bank Leumi and IIG to make disbursements of funds held in the Collection

Accounts to GTFF and STFF.




                                                 33
      Case 1:19-cv-10796-DLC Document 136 Filed 05/08/20 Page 39 of 39



Dated: New York, New York
       May 8, 2020
                                              HERRICK, FEINSTEIN LLP

                                              By:    /s/ Stephen B. Selbst
                                                     Stephen B. Selbst
                                                     Arthur G. Jakoby
                                              2 Park Avenue
                                              New York, New York 10016
                                              (212) 592-1400
                                              sselbst@herrick.com
                                              ajakoby@herrick.com

                                              Attorneys for Non-Parties IIG
                                              Structured Trade Finance Fund, Ltd.
                                              and IIG Global Trade Finance Fund
                                              Ltd.




                                     34
